DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 16, 2021 has been entered. Claims 1, 5-18, 20-21, and 27 remain pending in this application. Claims 2-4, 19, and 22-26 have been cancelled, and claims 8, 10-18, 20, 21, and 27 have been amended. Applicant’s amendments to the claims have overcome the 112(b) rejections of claims 10-17, 20-21, and 27. Applicant’s amendments to the Abstract, Specification, and Drawings are noted, but the amended Specification and Drawings have not overcome all objections previously set forth in the Non-Final Office Action mailed December 18, 2020 and a new objection has been written below. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following reasons:
Reference character “122” has been used to designate both the device end and the upper surface of the electrode (Fig. 1A and 1B).
Reference character “124” has been used to designate both the invasive end and the lower surface of the electrode (Fig. 1A and 1B).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Specification
The disclosure is objected to because reference character “122” has been used to designate both the device end and the upper surface of the electrode (paragraphs 23-24) and reference character “124” has been used to designate both the invasive end and the lower surface of the electrode (paragraphs 23-24). Appropriate correction is required.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 6-9, and 11-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. Publication No. 2009/0298104).
Regarding claim 1, Liu et al. teaches (Figure 5A and 5B) a wearable biosensor device (analyte sensor 500) comprising: a housing attachable to a wearer's skin (sensor control unit housing, paragraph 0109-110); an electrode assembly holder (sensor control unit, paragraph 0108) disposed within the housing (Paragraph 0109, lines 7-8), the electrode assembly holder comprising: a printed circuit board ("PCB") (substrate 504); and a plurality of electrical contacts (501-503) formed on the PCB; and an electrode assembly (insertion tip 530) physically coupled to the PCB, the electrode assembly having a planar surface and having an invasive end (530) and a device end (first portion of sensor, paragraph 0071, lines 2-4), the electrode assembly comprising: a stack of alternating insulating (505-507) and electrode layers (501-503), each layer screen-printed on a previous layer (Paragraph 0069, line 7), and the stack formed on a substrate layer (504); a first chemical sensing material (sensing layer 508) disposed on an invasive end of a first electrode layer (501) of the electrode layers, a second chemical sensing material disposed (Paragraph 0077, lines 3-6) on an invasive end of a second electrode layer (509) of the electrode layers, the second chemical sensing material different from the first chemical sensing material (Paragraph 0052, line 10-12); a polymer coating covering at least a portion of the invasive end of the electrode assembly (mass transport limiting layer, paragraph 0091, lines 9-12); and wherein: the invasive end of the electrode assembly (530) is insertable beneath the wearer's skin to sense multiple different analyte materials in the wearer's interstitial fluid (subcutaneous space 520, paragraph 0071, lines 6-8); a device end of each electrode of the electrode assembly is electrically coupled to one of the electrical contacts (Figure 5A); and the housing is configured to enable the invasive end (530) of the electrode assembly to extend outside of the housing (Figure 5A).

Regarding claim 7, Liu et al. teaches the wearable biosensor device of claim 1, wherein the analyte materials comprise two or more of glucose, an alcohol, a cholesterol, or lactate (Paragraph 0080, line 5). As stated in regards to claim 6, an analyte sensor with multiple electrodes, multiple sensing layers, and multiple analytes is within the scope of the disclosure taught by Liu et al. (Paragraph 0052, line 10-12). 
Regarding claim 8, Liu et al. teaches the wearable biosensor device of claim 1, wherein the polymer coating provides biocompatibility during the wearing of the sensor by the wearer (mass transport limiting layer, paragraph 0091, lines 9-12). 
Regarding claim 9, Liu et al. teaches (Paragraph 0036-0037) a method comprising: providing a substrate material (701), the substrate material comprising a non- conductive material (Paragraph 0099); screen-printing an electrode on the substrate material (Paragraph 0069, line 7) using a conductive material (first conducting layer 702), the electrode having first and second ends opposite each other (Figure 6B); applying a chemical sensing material to the first end of the electrode (sensing layer, paragraph 0036, line 7); and applying a polymer coating to at least an invasive end of the electrode (mass transport limiting layer, paragraph 0091, lines 9-12).

Regarding claim 12, Liu et al. teaches the electrode comprises a platinized carbon ink or a carbon ink (Paragraph 0069, lines 9-10).
Regarding claim 13, Liu et al. teaches (Figure 6B, Paragraph 0037) the electrode is a first electrode layer (702), and further comprising forming a stack of alternating insulating (703, 706, 708) and electrode layers (704, 707) on the first electrode layer by iteratively: screen-printing an additional insulation layer (703) on a preceding electrode layer using a dielectric ink, the insulation layer not covering at least a portion of at least one end of the preceding electrode layer (Figure 6B); and screen-printing an additional electrode layer (704) on the preceding additional insulation layer; and wherein applying the polymer coating to the electrode comprises applying the polymer coating to at least an invasive portion of the formed stack of alternating insulating and electrode layers (Paragraph 0094, lines 5-8).
Regarding claim 14, Liu et al. teaches applying an additional chemical sensing material to at least one of the additional electrode layers. Although a second working electrode is not shown as an embodiment within the figures, Liu et al. teaches that a sensor may include more than one working electrode (paragraph 0071, lines 18-19), and each working electrode can include a sensing layer proximate to or on a surface of a working electrode (paragraph 0077, lines 3-6). Therefore, in an embodiment of the sensor taught by Liu et al., the analyte sensor can contain a first electrode (702) with a first sensing chemical and a second electrode (704) with a second sensing chemical.
Regarding claim 15, Liu et al. teaches the method of claim 9, further comprising laser-cutting the electrode (Paragraph 0069, line 7-8).

Regarding claim 17, Liu et al. teaches the oxidase enzyme comprises glucose oxidase, an alcohol oxidase, a cholesterol oxidase, lactate oxidase, or any combination thereof (Paragraph 0080, lines 7-8).
Regarding claim 18, Liu et al. teaches (Figure 5B) an electrode assembly (500) comprising: a first screen-printed electrode (501) having first and second ends; a first chemical sensing material disposed on the first end of the first screen-printed electrode (508); a second screen-printed electrode having first and second ends (503); a second chemical sensing material disposed on the first end of the second electrode (although not shown in the figure, Liu et al. discloses that “the analyte monitoring system may be configured to monitor a variety of analytes at the same time,” (paragraph 51, lines 8-10) and that “each working electrode can include a sensing layer proximate to or on a surface of a working electrode,” paragraph 0077, lines 3-6; therefore, while not explicitly shown, a second chemical sensing material for sensing one of the exemplary analytes in paragraph 52 could be disposed on electrode 503 such that the electrode assembly can monitor more than one analyte at a time); an insulation layer disposed between the first and second screen-printed electrodes (506); and a polymer coating covering at least a portion of an invasive end of the first and second screen-printed electrodes and the first and second chemical sensing materials (mass transport limiting layer; paragraph 0091, lines 9-12; paragraph 0094, lines 5-8).
Regarding claim 20, Liu et al. teaches the electrode assembly does not include either or both of a counter electrode or a reference electrode (“counter and electrode functions may be served by a single counter/reference electrode”, Paragraph 0064, lines 7-11).
Regarding claim 21, Liu et al. teaches the screen-printed electrode comprises a platinized carbon ink, or a carbon ink (Paragraph 0069, lines 9-10).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., as applied to claim 1 above, in view of Hoss et al. (U.S. Publication No. 2007/0203407), hereinafter known as Hoss (2007). 
Regarding claim 5, Liu et al. teaches all aspects of Claim 5 as stated above except the counter electrode or reference electrode comprising a non-invasive conductive pad external to the housing. Hoss (2007) teaches a wearable biosensor device (Abstract) comprising at least one of a counter electrode (214) or a reference electrode (210), wherein the counter electrode (214) or the reference electrode comprises a non-invasive conductive pad external to the housing (Paragraph 0004, lines 9-10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu et al. to incorporate the teachings of Hoss (2007) to provide a counter electrode external to the insertable electrode assembly. Doing so would reduce the manufacturing steps and cost by eliminating the need to obtain precise alignment of the control electrode layer with the other electrodes during the screen printing process, reduce electrode assembly size, and facilitate detection of sensor failure by monitoring the external counter electrode voltage and comparing the values to the measured values of the implanted sensor, as recognized by Hoss (2007) (Paragraphs 0044-0046).
10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., as applied to claim 9 above, in view of Hoss et al. (U.S. Publication No. 2015/0005601), hereinafter known as Hoss (2015).
Regarding claim 10, Liu et al. teaches the all elements of the method claim except for screen printing a plurality of electrodes, applying the chemical sensing material to the plurality of electrodes, separating the electrodes from the substrate, and singulating each electrode of the plurality of electrodes from the other electrodes. 
Hoss (2015) teaches a method (Paragraph 0099, Paragraph 0198) wherein screen-printing the electrode comprises screen-printing a plurality of electrodes (conductive layer 704) on the substrate material (substrate 702); applying the chemical sensing material (sensing layer 706) to the first end of the electrode comprises applying the chemical sensing material to the first end of at least one electrode of the plurality of electrodes; and separating the electrode from the substrate material comprises separating each electrode of the plurality of electrodes from the substrate material (Paragraph 0124, lines 1-4); and further comprising: singulating each electrode of the plurality of electrodes from the other electrodes (Paragraph 0099, lines 8-9; paragraph 0198, lines 8-9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu et al. to incorporate the teachings of Hoss (2015) to facilitate manufacturing a plurality of analyte sensing electrodes. By printing a plurality of electrodes and treating them similarly before singulating each electrode, one is able to create analyte sensors having accurately defined active areas and that are able to be fabricated in a reproducible manner allowing ease and consistency in manufacturing, as recognized by Hoss (2015) (Paragraph 0099-0101).



Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. Applicant alleges that Liu et al. does not disclose or make obvious “a second chemical sensing material disposed on an invasive end of a second electrode layer of the electrode layers, the second chemical sensing material different from the first chemical sensing material” as recited in claim 1. Contrary to applicant’s assertion that paragraphs 52 and 77 only explain that different kinds of analytes may be monitored, Liu et al. recites “in those embodiments that monitor more than one analyte, the analytes may be monitored at the same or different times,” (paragraph 52). This implies that monitoring more than one analyte at a time is contemplated within the disclosure, and when doing so, each of the respective sensing chemicals for each analyte (exemplary analytes listed in paragraph 52) would inherently need to be included within the sensor system in order to monitor the multiple analytes. 
Furthermore, the description of Figs. 5A and 5B within the disclosure recites “it is to be understood that greater or fewer electrodes may be provided on a sensor. For example, a sensor may include more than one working electrode,” (paragraph 71, lines 16-19). The figures already show multiple electrode layers, and although the figures are not expressly labeled as such, a sensor having more than one working electrode is considered by Liu et al. Examiner also points to paragraph 77, which recites “for these analytes, each working electrode includes a sensing layer,” (paragraph 77, lines 3-4), the analytes referred to being analytes that may require electron transfer agents or catalysts isolated within a sensing layer on an electrode. This implies that for multiple working electrodes, each working electrode can have a sensing layer, and the sensing layers are not necessarily all the same. 
One of ordinary skill in the art would understand that Liu et al. not only discloses that different kinds of analytes may be monitored and that the sensor is useful for different kinds of analytes, but also that a sensor having multiple working electrodes, with each working electrode having a sensing layer, 
With regard to the rejections under 35 USC 103, Applicant relies upon the identical argument and presents no additional arguments. Since the argument was not found persuasive, the rejections are hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/               Examiner, Art Unit 3791